Citation Nr: 1754818	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  15-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1949 to October 1952 (and was awarded a Purple Heart Medal).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2015 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in September 2015, he withdrew such request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In written correspondence received by VA in September 2017, prior to the promulgation of a Board decision in these matters, the Veteran expressed his intent to withdraw his appeals seeking service connection for Parkinson's disease and entitlement to SMC based on the need for aid and attendance; there is no question of fact or law in the matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claims seeking service connection for Parkinson's disease and entitlement to SMC based on the need for aid and attendance; the Board has no further jurisdiction to consider appeals in the matters.  38 U.S.C §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, given the Veteran's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA on these issues is not necessary. 

Legal Criteria, Factual Background and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In September 2017, VA received statements from the Veteran and his representative expressing the Veteran's intent to withdraw his appeal seeking service connection for Parkinson's disease and entitlement to SMC based on the need for aid and attendance.  The Veteran wrote, "Currently, I have 100% IU.  My appeal was before the last decision, I am comfortable with the 100% IU and do not think the appeal is necessary."  He signed the statement.  The Veteran's representative wrote, "The Veteran wishes to withdraw his appeal.  He is satisfied with his last decision."  [A January 2017 rating decision granted the Veteran a TDIU rating and SMC based on housebound status, both effective January 11, 2016.]  There are no allegations of error of fact or law remaining for appellate consideration regarding the claims.  Accordingly, the Board no longer has jurisdiction to consider appeals in the matters.





ORDER

The appeals seeking service connection for Parkinson's disease and SMC based on the need for aid and attendance are dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


